United States Court of Appeals
                     For the First Circuit


No. 02-1763

     FRESENIUS MEDICAL CARE CARDIOVASCULAR RESOURCES, INC.,

                      Plaintiff, Appellee,

                               v.

   PUERTO RICO AND THE CARIBBEAN CARDIOVASCULAR CENTER CORP.,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court, issued on March 6, 2003, is
amended as follows:

     At the bottom of the text (l. 24) on p. 15, insert: "Hess
addressed the two questions of whether the state meant to confer
immunity and of whether Congress had ratified that conferral. An
affirmative answer to the first question may not be dispositive
even where creation of the entity does not involve a question of
congressional ratification. The ultimate issue is still a
federal question for the courts to decide."

     At p. 27, l. 19, add this footnote after "binding.": "PRCCCC
has not provided any authority to support a claim that Section 20
is binding. Even if Section 20 were binding, that would not be
dispositive. The Commonwealth could choose to meet an obligation
by contracting with a private corporation or by other means."

     At p. 29, l. 1-2, delete "The provision of medical care, in
our economy, is not primarily a state function." and insert,
"Medical care in Puerto Rico, as in the United States, is
provided by a combination of private and public sector entities."